      Case 2:18-cv-02552-DDC-KGG Document 31 Filed 06/21/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                    Civil Action No. 18-02552-DDC-KGG
                        Plaintiffs,

                   v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                        Defendants.


                JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

       In light of the parties having reached a joint resolution regarding the above-captioned

matter, Plaintiffs Nyla Foster; Luc Bensimon; Jessica Hicklin; C.K.; and Kansas Statewide

Transgender Education Project (collectively, “Plaintiffs”), by and through their attorneys, and

Defendants Jeff Andersen, in his official capacity as Secretary of the Kansas Department of

Health and Environment; Elizabeth W. Saadi, in her official capacity as State Registrar for the

State of Kansas; and Kay Haug, in her official capacity as Director of Vital Statistics for the

State of Kansas (collectively, “Defendants”), by and through their attorney, respectfully move

this Court to enter the proposed Consent Judgment (attached hereto as an Exhibit), and in support

thereof, state as follows:




                                                    1
      Case 2:18-cv-02552-DDC-KGG Document 31 Filed 06/21/19 Page 2 of 3




        1.      On October 15, 2018, Plaintiffs filed a Complaint for Declaratory, Injunctive, and

Other Relief against Defendants alleging that Kansas’s Birth Certificate Policy, prohibits

transgender people born in Kansas from obtaining birth certificates reflecting their true sex,

consistent with their gender identity, violates, inter alia, Equal Protection Clause and the Due

Process Clause of the Fourteenth Amendment to the United States Constitution (Dkt. 1).

        2.      The Parties desire to resolve the issues raised by Plaintiffs’ Complaint and

subsequent proceedings without the necessity of further litigation.

        3.      The Parties consent to entry of the attached proposed Consent Judgment as

dispositive of all issues raised in this matter.

        4.      The Parties intend the proposed Consent Judgment to benefit all Kansans,

including transgender people born in Kansas, and to be binding on Defendants unless and until

modified by the Court on motion with proper cause shown under Federal Rule of Civil Procedure

60.

        WHEREFORE, in light of the Parties’ agreement to jointly dissolve this regarding this

matter, the Parties hereby jointly move this Court to enter the attached Consent Judgment.

        Dated on this 21st day of June, 2019.




                                                   2
       Case 2:18-cv-02552-DDC-KGG Document 31 Filed 06/21/19 Page 3 of 3




 Respectfully submitted,

 /s/ Eugene Lueger__                   /s/ James D. Lawrence          __
Eugene Lueger (S. Ct # 13972)          James D. Lawrence (Bar No. KS #22565)
Legal Services Office                  Sarah R. Holdmeyer (Bar No. KS #27584)
KDHE                                   BRYAN CAVE LEIGHTON PAISNER LLP
Curtis State Office Bldg., Ste. 560    One Kansas City Place
1000 SW Jackson St.                    1200 Main Street, Suite 3800
Topeka, KS 66612                       Kansas City, Missouri 64105
                                       t: (816) 374-3200 | f: (816) 374-3300
Tel. No. (785) 296-0088                jdlawrence@bclplaw.com
Fax No. (785) 559-4272                 sarah.holdmeyer@bclplaw.com
Email: gene.lueger@ks.gov
                                       Katherine A. Keating*
Attorney for Defendants                BRYAN CAVE LEIGHTON PAISNER LLP
                                       Three Embarcadero Center, 7th Floor
                                       San Francisco, California 94111
                                       t: (415) 675-3400 | f: (415) 675-3434
                                       katherine.keating@bclplaw.com

                                        /s/ Omar Gonzalez-Pagan
                                       Omar Gonzalez-Pagan*
                                       LAMBDA LEGAL DEFENSE AND
                                               EDUCATION FUND, INC.
                                       120 Wall Street, 19th Floor
                                       New York, New York 10005
                                       t: (212) 809-8585 | f: (212) 809-0055
                                       ogonzalez-pagan@lambdalegal.org

                                       Kara N. Ingelhart*
                                       LAMBDA LEGAL DEFENSE AND
                                               EDUCATION FUND, INC.
                                       105 West Adams Street, Suite 2600
                                       Chicago, Illinois 60603
                                       t: (312) 663-4413 | f: (312) 663-4307
                                       kingelhart@lambdalegal.org

                                       Attorneys for Plaintiffs


 * Admitted pro hac vice.




                                       3
